Name: Commission Regulation (EEC) No 985/90 of 19 April 1990 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States (ACP) are to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 4. 90 Official Journal of the European Communities No L 100/15 COMMISSION REGULATION (EEC) No 985/90 of 19 April 1990 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States (ACP) are to be reduced THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT) "('),- and in parti ­ cular Article 3 thereof, be calculated in conformity with Article 3 of Commission Regulation (EEC) No 970/90 (2), HAS ADOPTED THIS REGULATION : Article 1 The amounts by which import duties on beef and veal are to be reduced pursuant to Article 3 of Regulation (EEC) No 715/90 shall, in respect of importations during the second quarter of 1990, be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities, It shall apply with effect from 1 April 1990 . Whereas Article 3 of Regulation (EEC) No 715/90 provides for a 90 % reduction in the import duties on beef and veal : whereas the amount of this reduction must This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 30. 3 . 1990, p. 85. O OJ No L 99, 19. 4. 1990, p. 8 . A N EX O  BI LA G  A N H A N G  Ã Ã  Ã ¡Ã  Ã ¡Ã ¤ Ã  Ã  Ã   A N N EX  A N N EX E  AL LE GA TO  BI JL A G E  A N EX O CÃ ³ di go N C K N -k od e K N -C od e Ã  Ã Ã ´ Ã ¹Ã º Ã Ã  Ã £Ã  C N co de C od e N C C od ic e N C G N -c od e CÃ ³ di go N C Be lg iq ue Lu xe m bo ur g FB /F lu x/ 10 0 kg D an m ar k dk r/1 00 kg D eu ts ch la nd DM /1 00 kg Ã  Ã »Ã » Ã ¬ Ã ´Ã ± Ã  Ã Ã  /1 00 Ã Ã ³ Ã  Es pa Ã ±a Pt a/ 10 0 kg F ra nc e FF /1 00 kg Ir el an d £ Irl /1 00 kg It al ia Li t/1 00 kg N ed er la nd Fl ./ 100 kg U ni te d K in gd om £/ 10 0 kg 0 1 0 2 9 0 1 0 01 02 90 31 01 02 90 33 01 02 90 35 0 1 0 2 9 0 37 02 01 10 10 02 01 10 90 02 01 20 21 02 01 20 29 02 01 20 31 02 01 20 39 02 01 20 51 02 01 20 59 02 01 20 90 02 01 30 00 02 02 10 00 02 02 20 10 02 02 20 30 02 02 20 50 02 02 20 90 02 02 30 10 02 02 30 50 02 02 30 90 02 06 10 95 02 06 29 91 02 10 20 10 02 10 20 90 02 10 90 41 02 10 90 90 16 02 50 10 16 02 90 61 5 35 8, 5 5 35 8, 5 5 35 8, 5 5 35 8, 5 5 35 8, 5 10 18 1, 2 10 18 1, 2 10 18 1, 2 10 18 1, 2 8 14 4, 9 8 14 4, 9 12 21 7, 4 12 21 7, 4 15 27 1, 7 17 46 8, 7 8 98 8, 7 8 98 8, 7 71 90 ,9 11 23 5, 9 13 48 3, 0 11 23 5, 9 11 23 5, 9 15 46 0, 5 17 46 8, 7 15 46 03 15 27 1, 7 17 46 8, 7 17 46 8, 7 17 46 8, 7 17 46 8, 7 17 46 8, 7 99 0, 99 99 0, 99 99 0, 99 99 0, 99 99 0, 99 1 88 2, 88 1 88 2, 88 1 88 2, 88 1 88 2, 88 1 50 6, 29 1 50 6, 29 2 25 9, 46 2 25 9, 46 2 82 4^ 2 3 23 0, 62 1 66 23 5 1 66 23 5 1 32 9, 88 2 07 7, 94 2 49 33 1 2 07 7, 94 2 07 7, 94 2 85 9, 23 3 23 0, 62 2 85 9, 23 2 82 43 2 3 23 0, 62 3 23 0, 62 3 23 0, 62 3 23 0, 62 3 23 0, 62 26 0, 85 26 0, 85 26 0, 85 26 0, 85 26 0, 85 49 5, 60 49 5, 60 49 5, 60 49 5, 60 39 6, 48 39 6, 48 59 4, 72 59 4, 72 74 3, 40 85 03 5 43 7, 55 43 7, 55 35 0, 05 54 6, 95 65 63 3 54 6, 95 54 6, 95 75 23 9 85 03 5 75 2, 59 74 3, 40 85 03 5 85 03 5 85 03 5 85 03 5 85 03 5 18 77 3, 46 18 77 3, 46 18 77 3, 46 18 77 3, 46 18 77 3, 46 35 66 9, 70 35 66 9, 70 35 66 9, 70 35 66 9, 70 28 53 53 6 28 53 5, 56 42 80 3, 65 42 80 3, 65 60 85 1, 84 64 84 7, 66 31 42 2, 51 31 42 2, 51 25 13 8, 01 39 27 8, 26 53 66 8, 97 39 27 8, 26 39 27 8, 26 58 43 4, 54 64 84 7, 66 58 43 4, 54 60 85 1, 84 67 22 3, 12 67 22 3, 12 67 22 3, 12 67 22 3, 12 74 40 4, 76 17 35 43 0 17 35 43 0 17 35 4, 30 17 35 4, 30 17 35 43 0 32 97 33 3 32 97 3, 33 32 97 33 3 32 97 33 3 26 37 8, 52 26 37 8, 52 39 56 7, 99 39 56 7, 99 48 86 5, 71 56 28 0, 33 29 11 6, 85 29 11 6, 85 23 29 3, 48 36 39 6, 10 43 14 6, 67 36 39 6, 10 36 39 6, 10 49 72 5, 95 56 28 03 3 49 72 59 S 48 86 5, 71 56 08 8, 22 56 08 8, 22 56 08 8, 22 56 08 8, 22 55 50 7, 41 87 13 4 87 13 4 87 13 4 87 13 4 87 13 4 1 65 5, 54 1 65 5, 54 1 65 5, 54 1 65 53 4 1 32 4, 42 1 32 4, 42 1 98 6, 64 1 98 6, 64 2 48 33 1 2 84 0, 55 1 46 1, 63 1 46 1, 63 1 16 93 1 1 82 7, 04 2 19 2, 45 1 82 7, 04 1 82 7, 04 2 51 4, 00 2 84 0, 55 2 51 4, 00 2 48 33 1 2 84 0, 55 2 84 03 5 2 84 0, 55 2 84 0, 55 2 84 03 5 96 ,9 79 96 ,9 79 96 ,9 79 96 ,9 79 96 ,9 79 18 4, 26 0 18 4, 26 0 18 4, 26 0 18 4, 26 0 14 7, 40 7 14 7, 40 7 22 1, 11 2 22 1, 11 2 27 63 89 31 6, 15 0 16 2, 67 8 16 2, 67 8 13 0, 14 2 20 33 48 24 4, 01 6 20 33 48 20 33 48 27 9, 80 5 31 6, 15 0 27 9, 80 5 27 63 89 31 6, 15 0 31 6, 15 0 31 6, 15 0 31 6, 15 0 31 6, 15 0 18 9 32 0 18 9 32 0 18 9 32 0 18 9 32 0 18 9 32 0 35 9 70 9 35 9 70 9 35 9 70 9 35 9 70 9 28 7 76 5 28 7 76 5 43 1 65 1 43 1 65 1 54 2 52 5 61 8 65 4 31 7 55 0 31 7 55 0 25 4 03 9 39 6 93 7 47 8 95 8 39 6 93 7 39 6 93 7 54 7 95 2 61 8 65 4 54 7 95 2 54 2 52 5 61 9 61 1 61 96 11 61 9 61 1 61 9 61 1 62 2 50 8 29 2, 73 29 2, 73 29 2, 73 29 2, 73 29 2, 73 55 6, 18 55 6, 18 55 6, 18 55 6, 18 44 4, 94 44 4, 94 66 7, 42 66 7, 42 83 4, 27 95 4, 30 49 1, 04 49 1, 04 39 2, 83 61 3, 80 73 6, 56 61 3, 80 61 3, 80 84 43 9 95 43 O 84 43 9 83 4, 27 95 43 O 95 43 O 95 43 O 95 43 O 95 43 O 79 ,4 28 79 ,4 28 79 ,4 28 79 ,4 28 79 ,4 28 15 0, 91 3 15 0, 91 3 15 0, 91 3 15 0, 91 3 12 0, 72 9 12 0, 72 9 18 1, 09 5 18 1, 09 5 24 3, 52 6 26 7, 44 8 13 3, 07 5 13 3, 07 5 10 6, 45 9 16 63 43 21 4, 87 2 16 63 43 16 63 43 23 9, 13 5 26 7, 44 8 23 9, 13 5 24 33 26 27 2^ 94 27 2^ 94 27 2^ 94 27 2^ 94 28 9, 76 5 No L 100/16 Official Journal of the European Communities 20. 4. 90 NB :L os c6 dig os NC ,i nd ui da s las no tes a pi e de pa gin a, se de fin en en el Re gl am en to (C EE ) n ° 26 58 /8 7 mo dif ica do . N B :K N- ko de rn e, he ru nd er he nv isn in ge r til fo dn ot er ,e r fas tsa ti de n Ã ¦n dr ed e fo ro rd ni ng (E 0F ) nr .2 65 8/ 87 . NB :D ie KN -C od e so wi e di e Ve rw eis un ge n un d Fu Ã n ot en sin d du rc h die ge Ã ¤n de rte Ve ro rd nu ng (E W G) N r. 26 58 /8 7 be sti m m t. Ã Ã  :Ã  Ã ¹Ã º Ã Ã ´ Ã ¹Ã º Ã ¿Ã ¯ Ã Ã · Ã  Ã Ã Ã ½Ã ´ Ã Ã ± Ã Ã ¼ Ã ­Ã ½ Ã ·Ã  Ã ¿Ã ½ Ã ¿Ã ¼ Ã ±Ã  Ã ¿Ã » Ã ¿Ã ³ Ã ¯Ã ± Ã  Ã Ã Ã ¼Ã Ã µÃ  Ã ¹Ã » Ã ±Ã ¼ Ã ²Ã ± Ã ½Ã ¿ Ã ¼Ã ­ Ã ½Ã  Ã ½ Ã Ã  Ã ½ Ã Ã Ã ¿Ã  Ã ·Ã ¼ Ã µÃ ¹Ã  Ã Ã µ Ã Ã ½ ,Ã º Ã ±Ã ¸ Ã ¿Ã  Ã ¯Ã ¶Ã ¿ Ã ½Ã  Ã ±Ã ¹ Ã Ã  Ã ¿Ã ½ Ã Ã  Ã ¿Ã Ã ¿Ã Ã ¿Ã ¹ Ã ·Ã ¼ Ã ­Ã ½ Ã ¿ Ã ºÃ ± Ã ½Ã ¿ Ã ½Ã ¹Ã  Ã ¼Ã  (Ã  Ã Ã  ) Ã ±Ã  Ã ¹Ã ¸ .2 65 8/ 87 . N B :T he CN co de s an d di e fo ot no tes ar e de fin ed in am en de d Re gu lat io n (E EC ) N o 26 58 /8 7. NB :L es co de s NC ain si qu e les ren vo is en ba s de pa ge so nt :d Ã ©fi nis au rÃ ¨ gl em en t( CE E) n ° 26 58 /8 7 mo dif ie. N B :I co di ci N C e i re lat iv i ric hi am i in ca lce so no de fin iti da l re go lam en to (C EE ) n. 26 58 /8 7 m od ifi ca to . N B :G N- co de s en vo etn ot en :z ie de ge wi jzi gd e Ve ro rd en in g (E EG )n r. 26 58 /8 7. NB :O s cÃ ³ dig os NC ,i nc lui nd o as rem iss Ã µe s em pe -d e-p Ã ¡g ina sÃ £o de fin ido s no Re gu lam en to (C EE )n ? 26 58 /8 7 alt era do .